EXHIBIT 10.1

 

[g20170711193154538949.jpg]

July 11, 2017

Mr. Ned Segal

Via email

Dear Ned,

On behalf of Twitter, Inc. (the “Company”), I am very pleased to offer you
employment on the following terms (the “Agreement”).

 

1.

Position.  Your title will be Chief Financial Officer and you will report at the
start of your employment to the Chief Executive Officer. You will be a regular
full-time employee.

 

 

2.

Start Date.  Your employment will commence on a mutually agreeable date, but no
later than September 1, 2017.

 

 

3.

Base Salary.  The Company will pay you a gross salary at an annualized rate of
five hundred thousand dollars ($500,000), payable in accordance with the
Company’s standard payroll schedule.  This salary will be subject to adjustment
from time to time in accordance with the employee compensation policies then in
effect.

 

 

4.

Cash Bonus.  Should the Company adopt an executive cash incentive compensation
plan, you will become an eligible participant in the plan as of its adoption and
effective date, along with other eligible executives at Twitter.

 

 

5.

Sign-On Bonus. The Company will pay you a sign-on bonus in the amount of three
hundred thousand dollars ($300,000) and paid on the next regular payroll date
after your date of hire.  Should your employment terminate for any reason other
in connection with a Change in Control Event as defined in the Severance Policy
referenced in paragraph 8 below, prior to the one year anniversary of your hire
date, the sign-on bonus must be repaid to the Company reduced by the number of
days of active employment from the date of hire through the date of
termination.  

[g20170711193154799950.jpg]

 



--------------------------------------------------------------------------------

 



 

 

 



 

6.

Employee Benefits.  As an employee of the Company, you will be eligible to
receive Company-sponsored benefits in accordance with the terms of the
applicable benefit plans.  In addition, you will be entitled to paid vacation in
accordance with the Company’s vacation policy, as in effect from time to time.

 

 

7.

Equity Compensation.  Subject to the approval of the Company’s compensation
committee of the Board of Directors, you will be granted two stock awards:

 

794,444 Restricted Stock Units (“RSUs”). The RSUs will vest as follows provided
you have been continuously employed by Twitter during each of the vesting dates
and as described in Twitter’s 2013 Equity Incentive Plan (the “Equity Plan”):

 

250,000 RSUs will vest on the first day of the first month following the
one-year anniversary of your hire date and 44,444 RSUs will vest on December 1,
2018

 

25% of 222,222 RSUs will vest on each of March 1, June 1, September 1 and
December 1, 2019

 

25% of 138,889 RSUs will vest on each of March 1, June1, September 1 and
December 1, 2020

 

25% of 138,889 RSUs will vest on each of March 1, June 1, September 1 and
December 1, 2021

 

372,223 Performance-Based RSUs (the “PRSUs”).  The PRSUs will be eligible to
vest based on the Company’s achievement of certain performance targets during
the applicable performance periods, and subject to your continuous service
through each vesting date.  The performance periods will be each of the next
four fiscal years of the Company beginning with the Company’s 2017 fiscal year.
The Company’s Board of Directors or its authorized committee will set the
performance targets for each performance period in advance of the end of the
applicable performance period, and, in the first quarter following each
completed performance period, determine achievement against those performance
targets.

 

For plan year 2017, you will be awarded 38,889 PRSUs at target (the “2017
PRSUs”). 27,222 of the 2017 PRSUs will be allocated to the Company’s absolute
performance measure and will be earned, dependent on actual results against
absolute performance metrics, as of December 31, 2017 and paid in first quarter
of 2018 upon approval of the compensation committee of the Board of Directors.
11,667 of the 2017 PRSUs will be allocated to the Company’s relative

Page 2

[g20170711193154799950.jpg]

--------------------------------------------------------------------------------

 



 

 

 



performance measure and will be earned, dependent on actual results against the
relative performance measure, as of December 31, 2018 and paid in the first
quarter of 2019 upon approval of the compensation committee of the Board of
Directors.

 

55,556 PRSUs will be granted for plan year 2018, 138,889 PRSUs will be granted
for plan year 2019 and 138,889 PRSUs will be granted for plan year 2020. Those
PRSUs will be eligible to vest based on the Company’s achievement of certain
performance targets for performance periods as determined by the Compensation
Committee, and in each case subject to your continuous service through each
later-determined vesting date.

 

If the PRSU plan for any given performance year period is not approved by the
compensation committee of the Board of Directors, the target PRSUs will be
converted on a one-for-one basis into RSUs as follows and will vest in equal
parts quarterly on each of February 1, May 1, August 1, and November 1 in the
applicable year as referenced below.

 

2019 - 55,556 RSUs (FY 2018 performance)

2020 - 138,889 RSUs (FY 2019 performance)

2021 - 138,889 RSUs (FY 2020 performance)

 

The RSUs and Performance-Based RSUs will be subject to the terms and conditions
set forth in the Equity Plan and the applicable RSU and PRSU award agreements.
Please note that the terms of the Company’s equity plans are reviewed
periodically, and subject to revision at the Company’s sole discretion.

 

 

8.

Severance.   At the next available meeting after you execute this Agreement, we
will seek approval from the compensation committee of the Board of Directors for
your participation in our Change of Control and Involuntary Termination
Protection Policy, as amended and restated effective August 8, 2014 (the
“Severance Policy”), based on your senior position with the Company, in the form
of which is enclosed and made part of this Agreement.  Should your employment be
terminated by the Company at any time without “Cause” or should you terminate
employment with the Company for “Good Reason” you will be entitled to the
benefits described in the Severance Policy. You will be provided a participation
agreement under the Severance Policy outlining the payments and benefits for
which you will be eligible.  You will be asked to return an executed copy to the
Company.  The payments and benefits under the Severance Policy will be in lieu
of any other severance or other benefits you would otherwise be entitled to
under any plan, program or policy that the Company may have been in effect from
time to time.

Page 3

[g20170711193154799950.jpg]

--------------------------------------------------------------------------------

 



 

 

 



You shall be covered by the Company’s indemnification policies including
Directors and Officers Insurance, which coverage is vested and shall survive and
continue through all limitations periods and not be diminished or released by
the Release Requirement (as defined in the Severance Policy).

 

 

9.

Employee Invention Assignment and Confidentiality Agreement.  You will be
required, as a condition of your employment with the Company, to sign the
Company’s standard Employee Invention Assignment and Confidentiality Agreement
(“Confidentiality Agreement”).  A copy of the Confidentiality Agreement will be
provided to you for your review.

 

 

10.

Employment Relationship.  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause.  This is the full and complete agreement between
you and the Company regarding the duration of the employment relationship.  

 

 

11.

Outside Activities.  While you render services to the Company, you agree that
you will not engage in any other employment, consulting, or other business
activity that would create a conflict of interest with the Company, which
includes engaging in any work that is competitive in nature.  You will be
permitted to join one outside corporate board of directors, subject to Company
approval, no earlier than one year from your hire date. While you render
services to the Company, you also agree to not assist any person or entity in
competing with the Company, in preparing to compete with the Company, or in
hiring any employees or consultants of the Company. In addition, for a period of
one (1) year after the termination of your services, you agree to not solicit
either directly or indirectly, any employee of the Company to leave the Company
for other employment or assist any person or entity in doing the same.

 

 

12.

Taxes. All forms of compensation that are subject to income or payroll taxes
will be reduced to reflect applicable income tax withholding and payroll
taxes.  Any form of compensation that is subject to income or payroll taxes and
that is not paid in cash will result in a reduction in cash compensation to
reflect applicable income tax withholding and payroll taxes.

Page 4

[g20170711193154799950.jpg]

--------------------------------------------------------------------------------

 



 

 

 



 

13.

Dispute Resolution.  We sincerely hope that no dispute will arise between
us.  If a dispute should arise, it can be resolved through the Company’s Dispute
Resolution Agreement, which is enclosed for your signature. Notwithstanding the
foregoing, any disputes arising out of or relating to the Severance Policy shall
not be subject to the Dispute Resolution Agreement, but shall be resolved
exclusively under the ERISA terms and procedures set out in the Severance
Policy.

 

 

14.

Entire Agreement.  This Agreement, along with the Confidentiality Agreement, the
Severance Policy and the documents governing the equity award(s) described
herein, supersede and replace any prior agreements, representations or
understandings, whether written, oral or implied, between you and the Company
relating to the subject matters described herein.  This Agreement may not be
amended or modified, except by an express written agreement signed by both you
and a duly authorized officer of the Company.  

 

Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this Agreement and returning a copy
to me prior to close of business PST on Tuesday, July 11, 2017.

 

Very truly yours,

 

Twitter, Inc.

 

By

 

/s/ Jack Dorsey

 

 

 

 

 

Jack Dorsey, Chief Executive Officer

 

I have read, understood and accept all the provisions of this Agreement:

/s/ Ned Segal

 

Ned Segal

 

July 11, 2017

 

Date

 

Page 5

[g20170711193154799950.jpg]